Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-17-1999

Witkowski v. Welch
Precedential or Non-Precedential:

Docket 98-1213




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Witkowski v. Welch" (1999). 1999 Decisions. Paper 131.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/131


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                           No. 98-1213



          JOSEPH A. WITKOWSKI, M.D.; GRACE WITKOWSKI;
 JOSEPH A. WITKOWSKI, M.D., P.C. DEFINED BENEFIT PENSION PLAN;
              JOSEPH A. WITKOWSKI, M.D., TRUSTEE,

                                                 Appellants
                               v.

            ROBERT G. WELCH; ROBERT G. WELCH, P.C.;
INTREPID ONE SERVICES, INC.; HISTORICAL SECOND STREET DEVELOPMENT
 ASSOCIATES; ROBERT G. WELCH, GENERAL PARTNER; ROBERT G. WELCH,
              TRUSTEE; RONALD J. SRIEN, MORTGAGEE



                Notice of Corrections to Opinion



    Please note the following correction to the opinion issued in the
above-
entitled appeal on May , 1999:

        On page 4 of the slip opinion in footnote 6, the sentence
    which begins with, "The Appellees...," should read, "The
    Appellants...."


This correction should be made to the final version of the opinion when it
is published.




                           /s/ P. Douglas Sisk
                                                       Clerk


May 17, 1999